Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 20, line 1 recites the limitation “The method according to claim 16, wherein the second preset distance".  There is insufficient antecedent basis for the limitation of “the second preset distance” in the claim. For examination purposes, examiner has interpreted this limitation as - - The method according to claim 19, wherein the second preset distance - - . 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Cao (US 2017/0176825) in view of Oke (US 2005/0225708) and Chen (US 2013/0148071).
Regarding claim 1, Cao teaches a display substrate (Fig. 2-3, [0030-0051]), comprising:
a base substrate (1 in Fig. 3);
a gate pattern (the pattern corresponding to 3 and 4 in Fig. 2-3, [0032, 0019]) arranged on the base substrate (1 in Fig. 3) and comprising a gate electrode (the gate electrode 240, Fig. 2, [0033]) of a thin film transistor (21 in Fig. 2, [0033]) and a plurality of gate lines (3 in Fig. 2, [0032-0033, 0030]);
a source-drain pattern (the pattern corresponding to the data lines and the source/drain electrodes in Fig. 2-3) arranged on the base substrate (1 in Fig. 3) and comprising a source electrode (212 in Fig. 2, [0033]) and a drain electrode (213 in Fig. 2, [0033]) of the thin film transistor (21 in Fig. 2, [0033]), and a plurality of data lines (the data lines connected to 212 in Fig. 2), wherein the gate lines (3 in Fig. 2, [0033, 0030]) cross the data lines (the data lines connected to 212 in Fig. 2), to define a plurality of pixel regions (the region corresponding to 22 in Fig. 2, [0030, 0003]) arranged in an array form (Fig. 2, [0030, 0042]); and
a first electrode pattern (the pattern corresponding to the common electrode 23 in Fig. 2-3, [0037-0039]) arranged on the base substrate (1 in Fig. 3) and comprising a common electrode pattern (23 in Fig. 2-3, [0037-0039]) arranged in each pixel region (Fig. 2-3, [0037-0039]), 
wherein a minimum distance (the minimum distance corresponding to the space between the top gate line 3 and the top common electrode line 4 in Fig. 2-3 and Picture 1, [0027, 0030], FIG. 3 is a cross-sectional view of the array substrate taken along section line A-A of FIG. 2, and the side surfaces of the top common electrode line 4 and the common electrode 23 are coplanar in Fig. 3) between each gate line (3 in Fig. 2, [0033, 0030]) and common electrode patterns (the pattern corresponding to the common electrode 23 in Fig. 2-3, [0037-0039]) in the other row of pixel regions (Fig. 2 and Picture 1) adjacent to the gate line located in a same row (Fig. 2 and Picture 1) in a first direction (the vertical direction in Fig. 2 and Picture 1) perpendicular to the gate line and parallel to the base substrate (Fig. 2 and Picture 1) is a second spacing (the minimum distance corresponding to the space between the top gate line 3 and the top common electrode line 4 in Fig. 2-3 and Picture 1, [0027, 0030].
Cao does not teach that the gate pattern is a gate metal pattern; the source-drain pattern is a source-drain metal pattern; the first electrode pattern is a first transparent metal electrode pattern; and a minimum distance between each gate line and common electrode patterns in a row of pixel regions located in a same row as the gate line in a first direction perpendicular to the gate line and parallel to the base substrate is a first spacing and the first spacing is greater than the second spacing.
Oke teaches that (Fig. 1, 9, 11 and 13-14, [0103, 0118, 0127, 0172]) a gate pattern (the parent corresponding to GL in Fig. 1, 9 and 11, [0127]) is a gate metal pattern ([0127]); a source-drain pattern (the pattern corresponding to D and S in Fig. 1, 9, 13 and 14, [0127]) is a source-drain metal pattern ([0127, 0103, 0172]); and a first electrode pattern (CT in Fig. 1, 9 and 11) is a first transparent metal electrode pattern ([0118, 0127]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Oke for the system of Cao such that in the system of Cao, the gate pattern is a gate metal pattern; the source-drain pattern is a source-drain metal pattern; and the first electrode pattern is a first transparent metal electrode pattern. The motivation is to provide wirings/lines with low resistance and achieve the reduction of power supply, and provide a transparent electrode material such as ITO from a viewpoint of the common use of a film forming device and an etching device in the manufacturing steps and performing display (Oke, [0251, 0106, 0118, 0085]).
Cao teaches that the side surfaces of the top common electrode line 4 and the common electrode pattern 23 are coplanar along a thickness direction (Fig. 3). Cao does not teach that a minimum distance between each gate line and common electrode patterns in a row of pixel regions located in a same row as the gate line in a first direction perpendicular to the gate line and parallel to the base substrate is a first spacing, and the first spacing is greater than the second spacing.
Chen teaches that (Fig. 3c, [0035-0036]) a minimum distance (the minimum distance corresponding to the space between the bottom 122 and bottom edges of 120a in Fig. 3c) between each gate line (122 in Fig. 3c) and common electrode patterns (the pattern corresponding to 120 and 120a in Fig. 3c) in a row of pixel regions (Fig. 3c) located in a same row as the gate line (122 in Fig. 3c) in a first direction (the vertical direction in Fig. 3c) perpendicular to the gate line (122 in Fig. 3c) and parallel to the base substrate (Fig. 3b) is a first spacing (the minimum distance corresponding to the space between the bottom 122 and bottom edges of 120a in Fig. 3c), a minimum distance (the minimum distance corresponding to the space between the top 122 and the top edge of 120 in Fig. 3c, [0035]) between the gate line (122 in Fig. 3c) and common electrode patterns (the pattern corresponding to 120 and 120a in Fig. 3c) in the other row of pixel regions (Fig. 3c) adjacent to the gate line (122 in Fig. 3c) in the first direction (the vertical direction in Fig. 3c) is a second spacing (the minimum distance corresponding to the space between the top 122 and the top edge of 120 in Fig. 3c, [0035]), and the first spacing (the minimum distance corresponding to the space between the bottom 122 and bottom edges of 120a in Fig. 3c) is greater than (Fig. 3c, [0035], a distance between the common electrodes 120 and the gate lines 122 is smaller than about 15 μm) the second spacing (the minimum distance corresponding to the space between the top 122 and the top edge of 120 in Fig. 3c, [0035]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Chen for the system of Cao in view of Oke such that in the system of Cao in view of Oke, a minimum distance between each gate line and common electrode patterns in a row of pixel regions located in a same row as the gate line in a first direction perpendicular to the gate line and parallel to the base substrate is a first spacing, a minimum distance between the gate line and common electrode patterns in the other row of pixel regions adjacent to the gate line in the first direction is a second spacing, and the first spacing is greater than the second spacing. The motivation is that the transmittance performance and displaying performance of the vertical alignment liquid crystal display are improved (Chen, [0051]).

    PNG
    media_image1.png
    500
    592
    media_image1.png
    Greyscale

Picture 1, from Fig. 2 of Cao (US 2017/0176825)

Regarding claims 5, Cao also teaches the following elements:
(Claim 5) the gate pattern (the pattern corresponding to 3 and 4 in Fig. 2-3, [0032, 0019]) further comprises a plurality of common signal lines (4 in Fig. 2-3, [0032]) parallel to (Fig. 2) the gate line (3 in Fig. 2, [0032-0033, 0030]), and an edge (Fig. 3) of an orthographic projection of each common signal line (4 in Fig. 2-3, [0032]) onto the base substrate coincides (Fig. 3) with an edge (Fig. 3) of an orthographic projection of the common electrode pattern (23 in Fig. 2-3, [0037-0039]), which is connected to the common signal line (4 in Fig. 2-3, [0032]), onto the base substrate (Fig. 3), at a side (Fig. 3) of the common electrode pattern (23 in Fig. 3) towards (Fig. 3) the gate line (3 in Fig. 3). As stated in the rejection of claim 1 above, Cao in view of Oke and Chen already teaches that the gate pattern is the gate metal pattern.

Regarding claims 6, Cao also teaches that a second electrode pattern (the pattern corresponding to 22 in Fig. 2-3, [0036-0039]) arranged on the base substrate (1 in Fig. 3) and comprising a pixel electrode pattern (22 in Fig. 2-3, [0036-0039]) arranged in each pixel region (Fig. 2), wherein a minimum distance (the minimum distance corresponding to the space between the bottom gate line 3 and the bottom edge of pixel electrode 22 in Fig. 2) between each gate line (3 in Fig. 2, [0033, 0030]) and pixel electrode patterns (22 in Fig. 2) in the row of pixel regions (Fig. 2) located in the same row (Fig. 2) as the gate line (3 in Fig. 2, [0033, 0030]) in the first direction (the vertical direction in Fig. 2) is a third spacing (the minimum distance corresponding to the space between the bottom gate line 3 and the bottom edge of pixel electrode 22 in Fig. 2), a minimum distance (the minimum distance corresponding to the space between the top gate line 3 and the pixel electrode 22 in Fig. 2, which is zero as shown in Fig. 2-3) between the gate line (3 in Fig. 2, [0033, 0030]) and pixel electrode patterns  (22 in Fig. 2) in the other row of pixel regions (Fig. 2) adjacent to the gate line(Fig. 2) in the first direction is a fourth spacing (the minimum distance corresponding to the space between the top gate line 3 and the pixel electrode 22 in Fig. 2, which is zero as shown in Fig. 2-3), and the third spacing (the minimum distance corresponding to the space between the bottom gate line 3 and the bottom edge of pixel electrode 22 in Fig. 2) is greater (Fig. 2-3) than the fourth spacing (the minimum distance corresponding to the space between the top gate line 3 and the pixel electrode 22 in Fig. 2, which is zero as shown in Fig. 2-3). Cao does not explicitly the second electrode pattern is a second transparent metal pattern.
Oke teaches that (Fig. 1, 9, 11 and 13-14, [0103, 0118, 0127, 0172]) a second electrode pattern (PX in Fig. 1, 9 and 11, [0127]) is a second transparent metal pattern ([0127]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Oke for the system of Cao in view of Oke and Chen such that in the system of Cao in view of Oke and Chen, the second electrode pattern is a second transparent metal pattern. The motivation is to provide a transparent electrode material such as ITO from a viewpoint of the common use of a film forming device and an etching device in the manufacturing steps and performing display (Oke, [10118, 0085]).

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 2013/0083280) in view of Nakatani (JP H03192729A)
Regarding claim 1, Liu teaches a display substrate (Fig. 1-13, [0018-0025]), comprising:
a base substrate (10 in Fig. 13);
a gate metal pattern (the pattern corresponding to 12 in Fig. 13, [0018]) arranged on the base substrate (10 in Fig. 13) and comprising a gate electrode (12G in Fig. 12-13) of a thin film transistor (Fig. 12-13) and a plurality of gate lines (12/GL in Fig. 12-13);
a source-drain metal pattern (the pattern corresponding to 24/24D/24S in Fig. 13-16, [0021]) arranged on the base substrate (10 in Fig. 13) and comprising a source electrode (24S in Fig. 12-13) and a drain electrode (24D in Fig. 12-13) of the thin film transistor (Fig. 12-13), and a plurality of data lines (24 in Fig. 12-13), wherein the gate lines (12/GL in Fig. 12-13) cross the data lines (24 in Fig. 12-13), to define a plurality of pixel regions arranged in an array form (Fig. 12); and
a first transparent metal pattern (the pattern corresponding to 16/16C in Fig. 13-16, [0019]) arranged on the base substrate (10 in Fig. 13) and comprising a common electrode pattern (16C in Fig. 12-13) arranged in each pixel region (Fig. 12-13), 
wherein a minimum distance (the distance corresponding to the right gap S in Fig. 13, Fig. 12) between each gate line (12/GL in Fig. 13, Fig. 12) and common electrode patterns (the right 16C in Fig. 13, Fig. 12) in a row of pixel regions (Fig. 12) located in a same row as the gate line (12/GL in Fig. 13, Fig. 12) in a first direction (the vertical direction in Fig. 12) perpendicular to the gate line (12/GL in Fig. 13, Fig. 12) and parallel to the base substrate is a first spacing (the distance corresponding to the right gap S in Fig. 13, Fig. 12), a minimum distance (the distance corresponding to the left gap S in Fig. 13, Fig. 12) between the gate line (12/GL in Fig. 13, Fig. 12) and common electrode patterns (the left 16C in Fig. 13, Fig. 12) in the other row of pixel regions (Fig. 12) adjacent to the gate line (12/GL in Fig. 13, Fig. 12) in the first direction (the vertical direction in Fig. 12) is a second spacing (the distance corresponding to the left gap S in Fig. 13, Fig. 12), the first spacing (the distance corresponding to the right gap S in Fig. 13, Fig. 12) is substantially equal to (Fig. 4-5 and 12-13) the second spacing (the distance corresponding to the left gap S in Fig. 13, Fig. 12).
Liu teaches that the first spacing and the second spacing are decided by an alignment between a photoresist (14 in Fig. 2-3, [0018]) pattern by a mask ([0018]) and the gate line (GL/12 in Fig. 2-3). Liu does not teach that the first spacing is greater than the second spacing.
Nakatani teaches that (Fig. 1-5, Page 2 of English translation of JP H03192729A) a mask alignment error of a light device for a mask patterning is ±1 μm (Page 2).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ that an alignment error of a light device for a mask patterning is ±1 μm as taught by Nakatani for the system of Liu to recognize and try that in the system of Liu, the first spacing is greater than the second spacing caused by a mask alignment error for patterning the photoresist. The motivation is to provide a general/conventional (relative low cost) manufacturing method for display with high precision and stable display quality (Nakatani, Page 2, Lines 18-24, Abs).

Regarding claims 2 and 3, Liu already teaches that the first spacing (the distance corresponding to the right gap S in Fig. 13, Fig. 12) is substantially equal to (Fig. 4-5 and 12-13) the second spacing (the distance corresponding to the left gap S in Fig. 13, Fig. 12). Liu also teaches that the first spacing and the second spacing are decided by an alignment between a photoresist (14 in Fig. 2-3, [0018]) pattern by a mask ([0018]) and the gate line (GL/12 in Fig. 2-3). Liu does not teach that a difference between the first spacing and the second spacing ranges from 1 μm to 3 μm, and further the difference between the first spacing and the second spacing is 1 μm or 2 μm.
Nakatani teaches that (Fig. 1-5, Page 2 of English translation of JP H03192729A) a mask alignment error of a light device for a mask patterning is ±1 μm (Page 2).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ that an alignment error of a light device for a mask patterning is ±1 μm as taught by Nakatani for the system of Liu in view of Nakatani such that in the system of Liu in view of Nakatani, a difference between the first spacing and the second spacing ranges from 1 μm to 3 μm, and further the difference between the first spacing and the second spacing is 1 μm or 2 μm (+1 or -1 μm alignment error of 14 relative to 12G will cause the difference of 2 μm between the left gap S and the right gap S in Fig. 2-3 of Liu) . The motivation is to provide a general/conventional (relative low cost) manufacturing method for display with high precision and stable display quality (Nakatani, Page 2, Lines 18-24, Abs).

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Nakatani as applied to claim 1 above, and further in view of Nakagawa (US 2017/0269425).
Regarding claims 8 and 9, Liu teaches a display device ([0018, 0004]), comprising: an array substrate (Fig. 1-13, [0018-0025]), which is the display substrate (Fig. 1-13, [0018-0025]). Liu does not teach the following elements. 
Nakagawa teaches the following elements (Fig. 10-11, [0073-0077]):
(Claim 8) a color film substrate (200 in Fig. 11), wherein the color film substrate and the array substrate are arranged opposite to each other to form a cell (Fig. 11), the color film substrate (200 in Fig. 11) comprises a black matrix (203 in Fig. 11, [0076]), and an orthographic projection of the black matrix (203 in Fig. 11, [0076]) onto the base substrate (Fig. 11) covers (Fig. 11, [0076]) an orthographic projection of the gate line (12 in Fig. 11, [0076]) onto the base substrate (Fig. 11).
(Claim 9) a center line (Fig. 11, [0076]) of the orthographic projection of the gate line (12 in Fig. 11, [0076]) onto the base substrate in the first direction (the column direction in Fig. 10) coincides (Fig. 11, [0076]) with a center line (Fig. 11, [0076]) of the orthographic projection of the black matrix (203 in Fig. 11, [0076]) onto the base substrate in the first direction (the column direction in Fig. 10).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Nakagawa for the system of Liu in view of Nakatani such that in the system of Liu in view of Nakatani, 
(Claim 8) a color film substrate, wherein the color film substrate and the array substrate are arranged opposite to each other to form a cell, the color film substrate comprises a black matrix, and an orthographic projection of the black matrix onto the base substrate covers an orthographic projection of the gate line onto the base substrate.
(Claim 9) a center line of the orthographic projection of the gate line onto the base substrate in the first direction coincides with a center line of the orthographic projection of the black matrix onto the base substrate in the first direction.
The motivation is to provide color light/display, and block the light transmission/leakage between adjacent pixels (Nakagawa, [0039]).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Cao in view of Oke and Chen as applied to claim 1 above, and further in view of Wang (US 2011/0304787)
Regarding claim 16, Cao also teaches that a method for manufacturing the display substrate (Fig. 2-3, [0030-0051]), comprising: providing the base substrate (1 in Fig. 3); forming the common electrode pattern (23 in Fig. 2-3, [0037-0039]) in each pixel region (Fig. 2-3) on the base substrate (1 in Fig. 3). Cao does not teach the following elements: 
Wang teaches the following elements (Fig. 2A-2D, [0042-0051]):
(Claim 16) forming the gate metal pattern (the pattern corresponding to 2 and 12 in Fig. 2B, [0045, 0049]) by using a first mask (the photoresist mask for patterning 2 and 12 in Fig. 2B, [0044-0045]) on the base substrate (1 in Fig. 2A-2B) provided with the common electrode patterns (the pattern corresponding to 32 of 30 in Fig. 2A-2B), wherein the gate metal pattern (the pattern corresponding to 2 and 12 in Fig. 2B, [0045, 0049]) comprises a plurality of gate lines (2 in Fig. 2B, [0045, 0049]), and a position of the first mask (the photoresist mask for patterning 2 and 12 in Fig. 2B, [0044-0045]), relative to a first position (the position corresponding to the horizontal center between top and bottom 32 in Fig. 2A-2B), is shifted by a first preset distance (the distance between the horizontal center of the gate lines 2 and the horizontal center between top and bottom 32 adjacent to the corresponding gate line 2 in Fig. 2B, [0044-0045]) in a direction away from the common electrode patterns (the pattern corresponding to 32 of 30 in Fig. 2A-2B) in the row of pixel regions located in the same row as each gate line (Fig. 2B), wherein a minimum distance between each gate line formed on the base substrate provided with the common electrode patterns by using the first mask (the photoresist mask for patterning 2 and 12 in Fig. 2B, [0044-0045]) located at the first position (the position corresponding to the horizontal center between top and bottom 32 in Fig. 2A-2B) and the common electrode patterns in the row of pixel regions located in the same row as the gate line in the first direction (Fig. 2B) is equal to (Fig. 2B, [0044-0045]) a minimum distance between the gate line and the common electrode patterns in the other row of pixel regions adjacent to the gate line in the first direction (Fig. 2B).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Wang for the system of Cao in view of Oke and Chen such that in the system of Cao in view of Oke and Chen, 
(Claim 16) forming the gate metal pattern by using a first mask on the base substrate provided with the common electrode patterns, wherein the gate metal pattern comprises a plurality of gate lines, and a position of the first mask, relative to a first position, is shifted by a first preset distance in a direction away from the common electrode patterns in the row of pixel regions located in the same row as each gate line, wherein a minimum distance between each gate line formed on the base substrate provided with the common electrode patterns by using the first mask located at the first position and the common electrode patterns in the row of pixel regions located in the same row as the gate line in the first direction is equal to a minimum distance between the gate line and the common electrode patterns in the other row of pixel regions adjacent to the gate line in the first direction.
The motivation is that the manufacture process of this embodiment is easily compatible with the conventional technology, and thus the manufacture cost can be reduced (Wang, [0041, 0050]).

Claim 19 rejected under 35 U.S.C. 103 as being unpatentable over Cao in view of Oke, Chen and Wang as applied to claim 16 above, and further in view of Xie (US 2012/0099041).
Regarding claim 19, Cao teaches that forming a second electrode pattern (22 in Fig. 2-3) on a side of the gate line (3 in Fig. 2-3) away from the base substrate (Fig. 3), wherein the second electrode pattern (22 in Fig. 2-3) comprises a pixel electrode pattern (22 in Fig. 2-3, [0036-0039]) arranged in each pixel region (Fig. 2), wherein a minimum distance (the minimum distance corresponding to the space between the bottom gate line 3 and the bottom edge of pixel electrode 22 in Fig. 2) between each gate line (3 in Fig. 2, [0033, 0030]) and pixel electrode patterns (22 in Fig. 2) in the row of pixel regions (Fig. 2) located in the same row (Fig. 2) as the gate line (3 in Fig. 2, [0033, 0030]) in the first direction (the vertical direction in Fig. 2) is a third spacing (the minimum distance corresponding to the space between the bottom gate line 3 and the bottom edge of pixel electrode 22 in Fig. 2), a minimum distance (the minimum distance corresponding to the space between the top gate line 3 and the pixel electrode 22 in Fig. 2, which is zero as shown in Fig. 2-3) between the gate line (3 in Fig. 2, [0033, 0030]) and pixel electrode patterns  (22 in Fig. 2) in the other row of pixel regions (Fig. 2) adjacent to the gate line(Fig. 2) in the first direction is a fourth spacing (the minimum distance corresponding to the space between the top gate line 3 and the pixel electrode 22 in Fig. 2, which is zero as shown in Fig. 2-3), and the third spacing (the minimum distance corresponding to the space between the bottom gate line 3 and the bottom edge of pixel electrode 22 in Fig. 2) is greater (Fig. 2-3) than the fourth spacing (the minimum distance corresponding to the space between the top gate line 3 and the pixel electrode 22 in Fig. 2, which is zero as shown in Fig. 2-3). Cao teaches that does not teach the following elements. 
Oke teaches that (Fig. 1, 9, 11 and 13-14, [0103, 0118, 0127, 0172]) 
(Claim 19) a second electrode pattern (PX in Fig. 1, 9 and 11, [0127]) is a second transparent metal pattern ([0127]).
Xie teaches the following elements (Fig. 2A-4, [0043-0052]):
(Claim 19) forming a pixel electrode pattern by using a second mask (the mask for patterning the PE 11, Fig. 2A-4, [0043, 0052]), and a position of the second mask (Fig. 2A-4, [0043, 0052]) is shifted by a second preset distance relative to a second position (the location at the middle between the two adjacent gate lines 2 in Fig. 2A, 3A and 4) along a direction from each gate line (2 in Fig. 2A-4) to the common electrode patterns (12 in Fig. 2A-4) in the row of pixel regions (Fig. 2A-4) located in the same row as the gate line (2 in Fig. 4), wherein minimum distances (Fig. 2A-4) between pixel electrode patterns (11 in Fig. 2A-4) in two adjacent rows of pixel regions (Fig. 2A, 3A and 4) formed by using the second mask (the mask for patterning the PE 11, Fig. 2A-4, [0043, 0052]) located at the second position (the location at the middle between the two adjacent gate lines 2 in Fig. 2A, 3A and 4) and the gate line located between the two adjacent rows of pixel regions (Fig. 2A, 3A and 4) in the first direction (the vertical direction in Fig. 2A, 3A and 4)are equal to each other (Fig. 2A, 3A and 4).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Oke and Xie for the system of Cao in view of Oke, Chen and Wang such that in the system of Cao in view of Oke, Chen and Wang, 
(Claim 19) the second electrode pattern is a second transparent metal pattern, and forming the second transparent metal pattern including the pixel electrode pattern by using a second mask, and a position of the second mask is shifted by a second preset distance relative to a second position along a direction from each gate line to the common electrode patterns in the row of pixel regions located in the same row as the gate line, wherein minimum distances between pixel electrode patterns in two adjacent rows of pixel regions formed by using the second mask located at the second position and the gate line located between the two adjacent rows of pixel regions in the first direction are equal to each other.
The motivation is to provide a transparent electrode material such as ITO from a viewpoint of the common use of a film forming device and an etching device in the manufacturing steps and performing display (Oke, [10118, 0085]), and it helps to use the existing processes of manufacturing the array substrate without increasing the difficulty of the process (Xie, [0054]).

Allowable Subject Matter
Claims 4, 7, 10-15 and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
None of the prior art of record discloses or suggests all the combination of a display substrate or a method for manufacturing the display substrate as set forth in claims 4, 7, 10-15 and 17-18.
Regarding claim 4, none of the prior art discloses or suggests a display substrate recited in claim 3, wherein “the first spacing is 9.5 μm, and the second spacing is 7.5 μm” in combination with the other required elements of the claim.
Regarding claim 7, none of the prior art discloses or suggests a display substrate recited in claim 6, wherein “the third spacing is 8.5 μm, and the fourth spacing is 4.5 μm” in combination with the other required elements of the claim.
Regarding claims 10-15, none of the prior art discloses or suggests a display substrate recited in claim 8, wherein “a center line of the orthographic projection of the gate line onto the base substrate in the first direction, relative to a center line of the orthographic projection of the black matrix onto the base substrate in the first direction, is offset by a preset distance towards a side of the common electrode patterns in the other row of pixel regions adjacent to the gate line” in combination with the other required elements of the claim.
Regarding claims 17-18, none of the prior art discloses or suggests a method for manufacturing the display substrate recited in claim 16, wherein “the first preset distance ranges from 1 μm to 3 μm” in combination with the other required elements of the claim.

Claim 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
None of the prior art of record discloses or suggests all the combination of a method for manufacturing the display substrate as set forth in claim 20.
Regarding claims 20, none of the prior art discloses or suggests a method for manufacturing the display substrate recited in claim 19, wherein “the second preset distance is equal to the first preset distance” in combination with the other required elements of the claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAN LIU whose telephone number is (571)270-0383.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shan Liu/
Primary Examiner, Art Unit 2871